         Case 1:15-cv-09534-LAP Document 17 Filed 08/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



CLARENCE HEATLEY,

                   Petitioner,                    95-CR-0515 (LAP)
                                                  20-CV-4854 (LAP)
         -versus-                                 15-CV-9534 (LAP)

UNITED STATES OF AMERICA,                               ORDER

                Respondent.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Heatley’s supplemental

motion to vacate his sentence under 28 U.S.C. § 2255.             (Dkt. no.

668 in 96-CR-515.)      The Government shall respond to that motion

by September 7, and Mr. Heatley may reply by October 7.


SO ORDERED.

Dated:    August 7, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
